Citation Nr: 1029072	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  03-00 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for 
residuals of a July 1997 hernia surgery performed at a VA Medical 
Center (VAMC).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel

INTRODUCTION

The Veteran had active military service from June 1958 to August 
1959.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The Veteran testified before the undersigned at a hearing in May 
2003.  A transcript of the hearing is of record.

The case was remanded by the Board in December 2003, followed by 
a Board denial in June 2005.  The Veteran appealed the Board's 
June 2005 decision to the United States Court of Appeals for 
Veterans Claims (Court).  Pursuant to a Joint Motion for Remand, 
the Court, in a September 2006 Order, vacated the Board's 
decision and remanded the matter to the Board.  The Board 
subsequently remanded the matter in June 2007, and again in 
January 2009.  As discussed in detail below, the Board's June 
2007 and January 2009 remand directives still have not been 
complied with, necessitating yet another remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, another remand is required in this case.  The case 
was last remanded in January 2009 to ensure compliance with 
previous Board remand directives.  As noted in January 2009, the 
Board remanded this case in June 2007 in part for the following 
directive to be followed:

Return the case for the examiner who provided the July 2004 
opinion for an answer to the question, after another review 
of the claims file: did VA fail to exercise the degree of 
care that would be expected of a reasonable health care 
provider during the July 1997 surgery.  If unavailable, 
another VA examiner should answer all of the following 
questions after a review of the claims file is completed:

(1) Did the Veteran sustain any additional disability 
either directly or through aggravation of her preexisting 
condition, as a result of her VA July 1997 surgery?  If so, 
what is that additional disability; (2) If such additional 
disability was sustained, was it the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care or medical or surgical 
treatment; (3) Did VA fail to exercise the degree of care 
that would be expected of a reasonable health care 
provider; and (4) Was the proximate cause of any additional 
disability an event not reasonably foreseeable?

A rationale for any opinion expressed should be provided.

In response, the examiner provided an addendum in August 2008 
which stated:

It is my opinion that the VA did NOT fail to exercise the 
degree of care that would be expected of a reasonable 
health care provider during the July 1997 surgery on this 
patient.

As pointed out by the Veteran's representative in the informal 
hearing presentation, the examiner did not provide any rationale.

A further review of this examiner's original July 2004 medical 
opinion in which the examiner opined that there was no additional 
disability as the result of the July 1997 surgical procedure as 
well as no negligence, carelessness, or error in judgment, 
reveals that no rationale was provided at that time either.

The case was therefore remanded in January 2009 to obtain an 
addendum that included a full rationale from the examiner who 
provided the July 2004 and August 2008 opinions.  If that 
examiner was not available, another VA examiner was instructed to 
review the claims file and answer the Board's questions, also 
providing a full rationale for each answer.  

In response to the Board's January 2009 remand, the AMC requested 
an examination in March 2009 that was cancelled due to being the 
incorrect jurisdiction.  A report of contact with the Veteran 
also dated in March 2009 shows that the Veteran requested that 
the examination be rescheduled to the VAMC in Ann Arbor, 
Michigan.  She reported that she was not notified for the 
examination.

The AMC printed out a summary of the July 2004 and August 2008 
opinions in June 2009.  It appears that in the most recent 
supplemental statement of the case (SSOC), the AMC considered the 
June 2009 summary printout to be a new medical opinion, which is 
clearly incorrect.  No addendum opinion as directed by the Board 
in January 2009 was ever obtained before the case was returned to 
the Board for further appellate review.  

As noted in the Board's prior Remands, in an October 2001 letter, 
C.S., M.D., reported that the Veteran had a history of a left-
sided ventral hernia.  Dr. S. stated that the Veteran advised him 
that the procedure was accomplished in the "incorrect" area and 
that the veteran still had the ventral hernia after the 
procedure.  He added that the Veteran had a staph infection which 
was related to the herniorrhaphy, and that she may have had an 
infected tract to the original procedure.  Dr. S. further 
observed that the Veteran was being treated by a Dr. H.  
Thereafter, in a May 2002 letter, P.S.H., M.D., F.A.C.S., 
reported that the Veteran had a long history of prior abdominal 
operations, and observed that "in the remote past" the appellant 
had had emplaced a piece of mesh to repair multiple ventral 
hernias.  He related that the mesh eventually had become 
infected, which caused it to be removed in February 2002.  He 
noted that in May 2002, the Veteran underwent a further procedure 
to have corrected a sinus tract.  Dr. H. opined that there was no 
evidence of residual infection, residual infected mesh or fascial 
abnormality, and she was expected to recover completely.  
However, Dr. H. further observed that the Veteran may have the 
recurrence of an epigastric fascial hernia which may again 
required correction with mesh, when "all the remaining abdominal 
wall infection has cleared."

In a November 2002 report, a VA surgeon stated that he had 
reviewed the appellant's medical records and there was no 
substantial evidence indicating that the Veteran's surgery was 
performed on the wrong site.

As noted, a VA examiner has opined that there was no additional 
disability resulting from the VA surgery, but has not provided 
any rationale.  Conversely, the private medical evidence suggests 
that the Veteran may have sustained a staph infection as a result 
of the procedure or some other infection of the abdominal wall.

In light of the foregoing, further action is necessary in this 
case, in accordance with the previous Board remand directives.  
See Stegall v. West, 11 Vet. App. 268 (1998) (as a matter of law, 
a remand by the Board confers on the veteran the right to 
compliance with the remand orders).  The Board points out that 
medical clarification is needed as this case presents complex 
medical and unresolved factual questions and the Board is 
precluded from reaching its own unsubstantiated medical 
conclusions.  See Jones v. Principi, 16 Vet. App. 219, 225 
(2002), citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en 
banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  As such, 
another addendum must be obtained from the examiner, or, if 
unavailable, a new examiner should provide the opinion to the 
previously inquiries.

The AMC is reminded that an examination of the Veteran is not 
needed unless the examiner indicates that a VA examination is 
necessary to respond to the medical question raised in this case.  
Rather, a medical opinion based on the claims file is being 
sought.  

Accordingly, the case is REMANDED for the following action:

1.  Return the case to the examiner who 
provided the July 2004 and August 2008 
opinions.  The examiner should answer all of 
the following questions with a full 
rationale provided for each answer.  If this 
examiner is unavailable, another VA examiner 
should review the claims file and answer the 
questions, also providing a full rationale 
for each answer.  If the examiner indicates 
that a full response to the questions set 
forth below is not possible without a VA 
examination, one should be afforded the 
Veteran.  The examiner should respond to the 
following:

(1) Did the Veteran sustain any additional 
disability either directly or through 
aggravation of her preexisting condition, as 
a result of the VA July 1997 surgery?  If so, 
what is that additional disability;

(2) If such additional disability was 
sustained, was it the result of carelessness, 
negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the 
part of VA in furnishing the hospital care or 
medical or surgical treatment;

(3) Did VA fail to exercise the degree of 
care that would be expected of a reasonable 
health care provider; and

4) Was the proximate cause of any additional 
disability an event not reasonably 
foreseeable?

2.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the Veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


